DETAILED ACTION
This Office Action is in response to RCE filed December 22, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an entire bottom surface of the second gate is higher than the upper surface of the fin” recited on lines 21-22 of the amended claim 1 must be shown or the feature canceled from the claim, because while Applicants showed a bottom surface of the second gate is higher than the upper surface of the fin in the cross sectional illustration of Fig. 12 of current application, Applicants did not show how the bottom surface of the second gate is formed to be higher than the upper surface of the fin in the not-shown cross sectional illustration in the direction corresponding to Fig. 9B of current application, see also the 35 USC 112(a) rejection below.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, Applicant did not originally disclose that “an entire bottom surface of the second gate is higher than the upper surface of the fin” as recited on lines 21-22, because (a) this limitation appears to describe the configuration where an entire bottom surface of the second gate 1012 is higher than the upper surface of the fin 202 in the cross sectional illustration of Fig. 12 of current application, (b) however, Applicant did not originally disclose that “an entire bottom surface of the second gate is higher than the upper surface of the fin” in the not-shown cross sectional illustration; if Applicant takes a look at Fig. 9B of current application, when the second gate 1012 shown in Fig. 12 of current application is formed on the structure shown in Fig. 9B of current application, the second gate 1012 should straddle the plurality of fins 202, which has been well-known and customary in manufacturing a FinFET in semiconductor industry, and the bottom surface of the second gate 1012 in this cross sectional illustration should be lower than the upper surface of the fin 202, and (c) in other words, Applicant did not originally disclose that, when the second gate 1012 shown in Figs. 10 and 12 of current application is formed, the material that is converted into the second gate 1012 is deposited only on the third isolation region 810 shown in Fig. 9A of current application, but not on the top surface and/or sidewalls of the first isolation region 213 into and out of the page direction of Fig. 9A of current application.  Claims 2, 3, 5 and 6 depend on claim 1, and therefore, claims 2, 3, 5 and 6 also fail to comply with the written description requirement.

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 12, 2022